Title: James Lyle to Thomas Jefferson, 23 March 1811
From: Lyle, James
To: Jefferson, Thomas


          
            Dear Sir
            Manchester March 23d 1811
          
            I was some time ago favourd with a letter from you, with a pair of Spectacles. I think myself much obliged to you for endeavouring to assist my sight. the glasses you sent Magnify very much, at about one Inch from the Eye, but as the object is moved to a greater distance it becomes more imperfect I think it must be concave glasses that will assist me, I have got several pairs of them, that assist my vision at a distance, of a hundred or, fifty yards, but none that will assist me at my usual distance of about eight inches which is the distance I see without glasses, I write this without glasses, at that distance, and none that I have yet met with are of service to me. I beg pardon for troubling you about my loss of Sight, ’tis the effects of old age and I fear without remedy.
           I wrote you formerly that I had no prospect of getting the debt from Edwd Bolling that he owes you I have wrote him often, but no answer is recd. he as Exor of his father owes our Company. I shall be obliged to sue him & his securities.  I hope you will soon make a payment of Richd Harvies money as well as on Account of the CoI am with much Regard
          
            Your Most hume servt
            
 James Lyle
          
         